Citation Nr: 1207434	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


(The issue of entitlement an annual clothing allowance will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from March 1988 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2010, the Veteran requested a hearing before the Board, to be transmitted by videoconferencing, with the Veteran seated at the RO and the Veterans Law Judge seated at the central office in Washington, DC (videoconference hearing).  The Veteran did not appear at the videoconference hearing that was scheduled for February 1, 2011.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (2011).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.  

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran did not experience a corroborated stressor experience, nor a credible stressor related to "fear of hostile military or terrorist activity," during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in April 2008 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  As to the duty to provide a medical opinion, the Board notes that the Veteran was not provided with a VA psychiatric examination.  The Veteran essentially is claiming that he has PTSD due to stressors related to traumatic experiences that occurred during service.  

As will be discussed in this decision, the Board finds that the Veteran's lay accounts of his in-service experiences lack credibility.   Therefore, any diagnosis of a psychiatric disorder based on the Veteran's non-credible accounts of in-service stressful events would lack probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   Under these circumstances, there is no duty to provide a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered all evidence of record as it bears on the question of service connection for PTSD.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, if a stressor claimed by a veteran is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service.  38 C.F.R. 
§ 3.304(f)(3)).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.



Service Connection for PTSD

The Veteran essentially contends that he developed PTSD due to stressful experiences, both combat and non-combat related, during service.  The Veteran asserts that during service he watched two recruits attempt to commit suicide during boot camp, was on a ship that searched for the body of a crew member who fell off another ship, and that he saw the bodies of motor vehicle accident victims.  The Veteran indicated that he felt fear while performing his duties as a machinist's mate during service because he believed his ship might hit an enemy mine.  The Veteran also claims to have been present in the aftermath of the terrorist attack on the U.S.S. Cole as his ship protected the Cole days after the attack.  The Veteran states that these experiences and other in-service stressors incidents caused him to develop PTSD.

After a review of all evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Specifically, the Board finds that the Veteran did not experience a corroborated stressor experience, nor a credible stressor related to "fear of hostile military or terrorist activity," during service.

The Board finds that the Veteran has a diagnosis of PTSD.  Numerous VA treatment records included in the claims file indicate that the Veteran has been diagnosed as having PTSD related to in-service stressor experiences.  For example, in a February 2008 VA treatment record, the during Desert Storm.  Having examined the Veteran, the February 2008 VA examiner diagnosed PTSD.  Subsequent VA treatment records indicate treatment and diagnoses for PTSD, based entirely upon the Veteran's accounts of his in-service stressors.  

In reviewing the evidence, the Board finds that the Veteran was not a combat veteran, as he did not engage in combat with the enemy during service.  The Veteran's service personnel records indicate that the military occupational specialty (MOS) was that of a security guard, a position he held for the last three years and eight months during service.  As the Veteran was discharged in March 1998, the Veteran's listed MOS does not reflect on his claimed service during the time of Desert Shield and Desert Storm.  Yet, the Veteran's medals and decorations do not indicate any combat experience.  In addition, although the Veteran made a statement to a VA examiner in January 2009 that he remembered being threatened by the enemy in the desert, suggesting combat duty in Desert Storm, the Veteran's service personnel records indicate that the Veteran served on board the U.S.S. Dale during the time he claims he was involved in Desert Storm.  According to the Veteran, he served on the U.S.S. Dale as a machinist's mate.  As will be explained below, the Board finds that the Veteran's accounts regarding service in Desert Shield and Desert Storm are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Yet, the Board has no reason to disbelieve that the Veteran served in a non-combat capacity, to include as a machinist's mate, during service.  Therefore, the Board finds that the Veteran is a non-combat Veteran.

The Board notes that the Veteran has listed many purported in-service stressors during the pendency of this appeal that he states caused his PTSD.  Of these claimed stressors, many do not involve combat or the fear of hostile military or terrorist activity; therefore, the Veteran's lay accounts of these stressors, by themselves, are not sufficient to establish the occurrence of the alleged stressors.  The Veteran has not submitted any corroborating evidence regarding these alleged stressors.  As such, these stressors are insufficient to allow for a grant of service connection for PTSD.  Cohen, at 128; Moreau, 9 Vet. App. at 389; Dizoglio, 9 Vet. App. at 163.  

Moreover, the Board does not find the Veteran's lay accounts of any of these events in service to be credible.  See Madden, 125 F.3d at 1481.  For example, in a February 2008 VA treatment record, containing the initial diagnosis for PTSD, the Veteran reported that a person was blown off the U.S.S. America while the Veteran was in the Persian Gulf.  The Veteran indicated that his ship circled and circled, but could not find the body.  In a June 2009 statement, the Veteran reported that, during the last days of Desert Shield/Desert Storm, the Veteran learned that a "shipmate from the U.S.S. America" had been blown off the flight deck.  The Veteran stated that "[i]t was devastating attempting to locate a fallen comrade in the deep waters of the Atlantic Ocean."  The Veteran did not provide the name of the individual involved or a date for this occurrence, except to indicate that it happened late in a period between December 1990 and May 1991.  

In an additional February 2008 VA treatment record, the Veteran stated that, whenever he saw a dead body as part of his current duties as a police officer, he thought of the first suicides he saw in service.  When asked to elaborate, the Veteran stated that, during basic training, two recruits tried to kill themselves by slitting their wrists in two separate incidents.  During one such incident, the Veteran stated that he heard a scream and came to the aid of one of the recruits by keeping his arm elevated until medical help arrived.  The Veteran indicated that his PTSD would now be triggered by the sight of blood and a slumped body, especially when he was called to investigate a suicide.  

In a January 2009 statement, the Veteran indicated that the suicide attempts occurred between March and May 1988, and that he had nightmares about the incident three to four times per week.  

In another non-combat stressor, in a February 2008 VA treatment record, the Veteran stated that while on the U.S.S. America, three days out to sea, a fire broke out and killed three sailors.  

In a January 2009 statement, the Veteran stated that the incident aboard the 
U.S.S. America occurred in December 1990.  Having set sail in the Mediterranean Sea three days previously, a JP-5 (jet propellant) fire "resulted in the death of [three] of my shipmates" on the U.S.S. America.  The Veteran stated that he was an A-ganger (machinist's mate) assigned to recirculate the JP-5 daily while onboard the U.S.S. Dale.  The traumatic incident involving the U.S.S. America had the Veteran fearing for his life constantly while recirculating the JP-5.  The Veteran indicated that he had met the A-gangers from the U.S.S. America prior to getting underway.  Knowing that they died doing what he did continually bothered him and made him feel like a failure.  In listing the medals or citations he received as a result of this incident, the Veteran listed the National Defense Medal, the Southwest Asia Service Medal with Bronze Star, the Armed Forces Expeditionary Medal, the Sea Service ribbon (2nd), and numerous letters of commendation.  

In a June 2009 statement, the Veteran indicated that he was in the Red Sea from December 1990 to May 1991.  He indicated that the U.S.S. America experienced a JP-5 fire which killed three sailors after being underway only three days in the Atlantic Ocean.  The Veteran stated that he knew the machinist's mates that were killed in that fire.  As the Veteran recirculated JP-5 daily, he indicated that he was afraid that the JP-5 would cause his own death.  

The Veteran also reported other stressors apparently not related to combat.  In a February 2008 VA treatment record, the Veteran reported that, while out at sea, a friend tried to jump overboard, but got tangled in the lines.  The Veteran and others had to pull him back to the ship.  Furthermore, the Veteran stated that, in 1994 or 1995, a very close friend was involved in a motor vehicle accident.  Although this friend survived, he experienced serious injuries.

In January 2009 and June 2009 statements, the Veteran reported that he experienced two in-service stressors involving motor vehicle accidents while serving as a security officer in Florida.  In one incident, a woman was killed while riding on a motorcycle which hit a semi truck.  The Veteran recalled that the accident split her from her "crouch" to her upper torso.  The Veteran indicated that he watched her lose an enormous amount of blood and that she subsequently succumbed to her injuries.  The Veteran also recalled a vehicle collision during which a toddler was ejected from a vehicle and crushed under a sport utility vehicle.  

In reviewing all of these stressor incidents, the Board notes that the Veteran has not offered any evidence to corroborate any of these stressors.  The Veteran has not provided precise dates or the names of any of the people involved which would allow for verification.  As these stressors did not involve combat or the fear of hostile enemy or terrorist activity, the Veteran's uncorroborated statements alone are insufficient to allow for service connection.  Cohen at 128; Moreau, 9 Vet. App. at 389; Dizoglio, 9 Vet. App. at 163.  As the Veteran has provided no corroborating evidence regarding these incidents, a PTSD diagnosis based on these stressors is not sufficient to allow for service connection for PTSD.  

Moreover, reviewing the Veteran's claimed non-combat related stressor accounts, the Board finds that they lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Regarding the claimed stressor involving the sailors who attempted suicide, the Board notes that the Veteran could not provide a single name for either individual.  Regarding the stressor involving the fire in the U.S.S. America, the Board notes that the Veteran again could not offer the names of any of the dead sailors, even though their deaths supposedly affected him greatly.  Moreover, the Veteran gave inconsistent accounts of the incident.  Specifically, in January 2009 statement, the Veteran indicated that the U.S.S. America was in the Mediterranean Sea when the fire occurred.  Yet, in the June 2009 statement, the Veteran stated that the U.S.S. America was in the Atlantic Ocean when the fire occurred.

Regarding the incident involving the sailor blown off the U.S.S. America, the Board notes that the Veteran indicated that his ship had to search for this individual.  Yet, in one statement, the Veteran indicated that the search occurred in the Persian Gulf, while in the other, he stated that it occurred in the "deep waters of the Atlantic Ocean."  

Regarding the incidents involving the motor vehicle accidents, the Veteran again could not provide the names of any of the individuals involved, even though he identified one as a "very close friend."  Considering the lack of any detail allowing for identification of the individuals involved and the inconsistencies between the Veteran's accounts of the incidents, the Board finds that the Veteran's accounts of his non-combat-related stressors lack credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

Regarding the Veteran's purported combat-related stressors, in a February 2008 VA treatment record, the Veteran reported being deployed to the Persian Gulf for Desert Storm for 10 months.  The Veteran stated that, as a machinist's mate, he was located in the forward part of the ship, under the water.  He stated that he always thought about what would happen if the ship hit a sea mine.

In an additional February 2008 VA treatment record, the Veteran indicated that intense fear gripped him for the entirety of his service aboard the U.S.S. Dale.  The Veteran again stated that he feared hitting a sea mine during Desert Storm.  The Veteran also stated that, while going through the Suez Canal, local individuals attempted to board the Veteran's ship by hanging on the lines and pulling themselves onboard.  The Veteran stated that he was authorized to shoot these individuals, but "literally fought them off."  The Veteran stated that shots were fired at that time, but not by him.

In a May 2008 VA treatment record, the Veteran stated that the sight and smell of a burned body would immediately take the Veteran back to the bombing of the 
U.S.S. Cole.  

In an October 2008 VA treatment record, the Veteran indicated that when he saw dead bodies, he would think of violence and pain.  Then, he would recall his service in Desert Storm.

In a January 2009 PTSD stressor statement, the Veteran stated that, between May and November 1989, the U.S.S. Dale led a battle group into the Suez Canal.  The Veteran stated that the journey was very lengthy and that the foreigners attempted on several occasions to jump aboard the ship.  The Veteran stated that the foreigners had to be fought off.

In the same statement, the Veteran indicated that the period between December 1990 and May 1991 during Desert Shield/Desert Storm was the scariest time of his life.  The Veteran stated that he had to spend hours at a time in General Quarters in the forward space located below decks, fearing for his life due to low flying aircraft or hitting a sea mine.  The Veteran stated that his duty station was located in the most common place for a sea mine to strike a ship.  While in the Red Sea, the Veteran recalled working in 100-degree temperatures.  During that time, the 
U.S.S. Stark and the U.S.S. Conolly had taken hits from sea mines.  The Veteran stated that, during this time, he was constantly frightened, could not sleep, and got a headache.  The Veteran recalled that every three days the U.S.S. Dale had to enter and exit the Red Sea to take on stores.  The Veteran indicated that he felt very scared every time the ship went through the straits as sea mines were known to be planted there.

In a March 2009 VA treatment record, the Veteran stated that he was assigned to the U.S.S. Dale in the Persian Gulf when the U.S.S. Cole was bombed.  The Veteran indicated that he did not witness the bombing, but that his ship responded immediately and protected the Cole for two and a half days.  The Veteran stated that he saw the gaping hole in the Cole and felt terrified as if it had occurred to himself.  The Veteran indicated that he was very afraid of hitting a sea mine.  The Veteran stated that the traumatic events that occurred since his discharge from service continually bring him back to the Cole incident and the suicides he observed during service.  The VA examiner noted that, as the Veteran was relating the account of witnessing the Cole, the Veteran experienced significant psychological and physiological activation.  

In a June 2009 statement, the Veteran stated that the most "stressed out" time in his life was from December 1990 through May 1991 while he was in the Red Sea to help enforce sanctions against Iraq after Operation Desert Storm.  The Veteran reported a fear of sea mines, low flying aircraft, and floating contact mines.  The Veteran stated that the U.S.S. Tripoli hit a floating mine during Operation Desert Storm in 1991.  The Veteran did not state how he was connected to that ship.

In October 2009, the Veteran submitted a statement nearly identical to the June 2009 statement.  In this statement, the Veteran wrote that, during the months of December 1990 to March 1991, the Veteran was present "during Dessert [sic] Shield Dessert [sic] Storm, in the Red Sea to help enforce sanctions against Iraq after Operation Desert Storm."  

Having reviewed this evidence, the Board finds that the Veteran's statements regarding participation in either combat or situations involving fear of hostile enemy attack or terrorist activity are not credible.  Of particular note, in May 2008 and March 2009 VA treatment records, the Veteran stated that he experienced trauma after witnessing the aftermath of the U.S.S. Cole bombing while serving aboard the U.S.S. Dale.  The Veteran indicated that the Dale had been assigned to protect the Cole in the aftermath of the terrorist attack.  The Veteran told a VA examiner that he thought of his experiences involving the Cole every time he saw or smelled a burning body.  The Board recognizes as a historical fact that the 
U.S.S. Cole was bombed by members of Al-Qaeda on October 12, 2000.  The Veteran's service personnel records indicate that the Veteran was discharged from service on March 1, 1998, over two years prior to the U.S.S. Cole attack; therefore, the Veteran was not serving on any naval vessel on the date of the attack on the Cole.  The Board notes that the Veteran not only told an obvious falsehood to the VA examiner, he was able to state it so convincingly that the VA examiner wrote that the Veteran experienced significant psychological and physiological activation in telling the falsehood.  The Veteran has repeated falsehoods to VA examiners in order to justify a diagnosis of PTSD.  For these reasons, the Board finds that the Veteran's lay statements regarding his service history of stressors lack credibility.  See id.  

Examining the Veteran's other statements, the Board finds that the Veteran has not told a consistent story regarding service in either Desert Shield or Desert Storm.  The Board notes that the Dictionary of American Naval Fighting Ships' entry regarding the U.S.S. Dale contains no mention of any service during either Desert Shield or Desert Storm.  In the February 2008 VA treatment record, the Veteran stated that he was deployed to the U.S.S. Dale in the Persian Gulf for 10 months during Desert Storm.  Subsequently, in a June 2009 statement, the Veteran stated that he was in the Red Sea from December 1990 through May 1991 to help enforce sanctions against Iraq after Operation Desert Storm.  In an October 2009 statement, which is nearly identical to the June 2009 statement, the Veteran added a line, thereby indicating that he was present during Desert Shield, Desert Storm, and after Desert Storm.  As the Veteran claims to have been involved in major operations against an enemy, one would expect him to be consistent in his stories about said operations.  Considering the Veteran's obvious lack of credibility and his inconsistencies related to the length of his supposed service during times service in Desert Shield and Desert Storm, and his actual presence during these operations, the Board finds that the Veteran's reports of service during Desert Shield and Desert Storm lack credibility.  Id.  

Moreover, just as the Veteran claimed to have been affected by the U.S.S. Cole, the Veteran mentioned other ships which were victims of attack or tragedy, but not at the times the Veteran mentions.  The Veteran claimed that he was somehow in the vicinity of the U.S.S. America and knew the unnamed persons killed due to a JP-5 fire that occurred in December 1990.  In describing the incident, the Veteran claimed that the incident occurred in the Mediterranean Sea in one statement and in the Atlantic Ocean in another.  The Board takes judicial notice that the 
U.S.S. America was only two days at sea when a fire broke out, killing two sailors who were transferring JP-5 between tanks on a carrier.  Yet, this event occurred as the America was sailing in the Atlantic Ocean from Norfolk, Virginia, to the Mediterranean Sea on May 13, 1989, well before the date of the Veteran's account.

Furthermore, the Veteran indicated that he was affected when the U.S.S. Stark hit a land mine during Desert Storm.  It is a historical fact that the U.S.S. Stark did suffer an explosion due to Iraqi armaments.  Yet, during the incident, the Stark was hit by an anti-ship missile fired from an Iraqi jet.  Furthermore, the incident occurred on May 17, 1987, well before the start of Desert Storm and prior to the Veteran's entry into service.

The Veteran has shown a propensity to claim that he was deeply affected by attacks and tragedies that occurred within his vicinity that either did not occur at a time he could have been present or during his term of service at all.  The Board notes that his claim to have been present in the aftermath of the attack on the U.S.S. Cole, which occurred two years after he separated from service, illustrates this propensity to try to associate himself with events that he did not personally observe.  His accounts of being affected by a fire on the U.S.S. America, and knowing the individuals involved, at the time of Desert Shield/Desert Storm, and his account of being horrified by an attack on the U.S.S. Stark occurring while he was stationed in the Persian Gulf or Red Sea is more evidence of this propensity to try to associate actual events to his own service.  Considering the Veteran's propensity to tell blatant falsehoods, the Board finds that the Veteran is not credible to provide a truthful history in this matter.  Therefore, the Board finds all of the Veteran's statements regarding his service history to lack any credibility.  Id.  

Considering the obvious inconsistencies and anachronistic claims of stressful events, and his inability to provide any detail such as names of any individuals when such would normally be provided, the Board finds the Veteran's lay statements regarding his in-service stressor experiences lack credibility.  See Madden, 125 F.3d at 1481.  As none of the Veteran's stressors have been corroborated and the Veteran's lay statements will not be considered credible evidence, the Board finds that the Veteran did not experience a corroborated stressor experience, nor a credible stressor related to "fear of hostile military or terrorist activity."

For the reasons stated above, the preponderance of the evidence weighs against the Veteran's claim for service connection for PTSD, the benefit of the doubt doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365   (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Service connection for PTSD is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


